PETERSON, Chief Judge.
We affirm the judgment finding Michael Fisk guilty of 16 counts of capital sexual battery and four counts of sexual activity with a child by a person in a familial or custodial authority. Fisk complains that the trial court erred by admitting hearsay and similar fact evidence. If the evidence was wrongfully admitted, we find that it was harmless error in light of Fisk’s videotaped and written confessions admitted into evidence without objection. State v. DiGuilio, 491 So.2d 1129 (Fla.1986).
The instructions given to the jury that omitted reference to specific penalties were proper. Florida Rule of Criminal Procedure 3.390(a) prohibits a judge in a non-capital case from informing a jury of potential penalties, but requires that a judge do so in a capital case for which a death penalty can be imposed. Capital sexual battery does not fall within the latter category. Disinger v. State, 526 So.2d 213 (Fla. 5th DCA 1988).
The judgment and sentences are affirmed.
AFFIRMED.
GOSHORN and ANTOON, JJ., concur.